office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 slhall posts-119053-14 third party communication none date of communication not applicable uilc date october to nancy c carver associate area_counsel denver group small_business self-employed from christopher f kane branch chief branch income_tax accounting subject mortgage interest issues this chief_counsel_advice is in response to your request for assistance regarding cases involving the deduction for mortgage interest under sec_163 of the internal_revenue_code this advice may not be used or cited as precedent you ask that we consider the following fact patterns situation taxpayers are a married couple and are jointly and severally liable on a mortgage but one spouse is deceased at the end of the taxable_year and the bank issues a form_1098 under the deceased spouse’s social_security_number the surviving_spouse files a separate_return payment may be made from a joint account or from separate funds of either taxpayer situation taxpayers are an unmarried couple and are jointly and severally liable on a mortgage and the bank either issues a form_1098 under only one social_security_number or both one or both taxpayers claims the mortgage interest_deduction on their individual returns payment may be made from a joint account or from separate funds of either taxpayer situation related_persons co-own a house and are liable on a mortgage note a bank may issue a form_1098 under the name of one or both of the co-obligors each taxpayer claim sec_50 or of the deduction payment may be made from a joint account or from separate funds of either taxpayer posts-119053-14 in particular you asked that we consider the analyses in plr 5707309730a wl and 32_bta_236 plr 5707309730a took the position in an instance where a husband and wife were filing separate returns that when funds were paid from a joint bank account owned by both spouses for medical and dental expenses each spouse was considered to have paid one half of the amounts paid from the account the ruling states where taxpayers maintain a joint checking account in which each apparently has an identical interest with the other there is a presumption that items paid from such account are paid equally by each of the two parties plr cites mark b 16_tc_140 where a husband was allowed to deduct only one half of the interest_paid from a joint bank account on a mortgage on property held by the husband and his wife as tenants_by_the_entirety in higgins rental income relating to the property was deposited into the joint account and the husband wrote a check on the account to pay the interest the court determined that he was not entitled to deduct all the interest on his separate_return because he had not established that the interest was paid from his separate funds in finney v commissioner tcmemo_1976_329 husband and wife taxpayers owned property as tenants_by_the_entirety and were jointly liable on the mortgage payments were made by check on a joint account by the wife who claimed she was entitled to one- half the interest_deduction however the court allowed the entire deduction to the husband noting that both taxpayers stipulated that the funds used to make the payments were supplied by the husband the court stated under normal circumstances a deduction in respect of payment of a joint obligation is allowable to whichever of the parties liable thereon makes the payment out of his own funds al 3_tc_1184 f c 26_bta_125 william r 25_bta_1055 revd on another issue 70_f2d_93 6th cir see mark b 16_tc_140 see also revrul_71_268 1971_1_cb_58 the authorities are sparse however where payment is made by one such party out of funds provided by the other in edward c 40_bta_528 the taxpayer deeded property to his wife as part of a divorce settlement but remained primarily liable on the mortgage debt which the wife did not assume pursuant to a separation agreement he was required to and did provide her with funds for the express purpose of paying the mortgage interest under these circumstances the court held that the wife was acting merely as the husband's agent in respect of the payment of the interest and that he was entitled to the deduction therefor in mark b higgins supra the court held that the taxpayer husband was only entitled to deduct one-half of the interest_paid in respect of a mortgage on property held by him and his wife as tenants by the entireties in so holding the court emphasized that the payments were not made ‘from separate funds' see t c pincite compare 313_f2d_221 posts-119053-14 4th cir revg on other issues tcmemo_1961_212 revrul_62_38 1962_1_cb_15 in addition revrul_59_66 1959_1_cb_60 holds that amounts paid for the medical_care of a taxpayer her husband and their son and daughter from funds deposited in a joint checking account in which the husband and wife apparently have an equal interest are in the absence of competent evidence to the contrary presumed to be paid equally by the husband and wife for the purpose of computing the deduction allowable under sec_213 when the husband and wife elect to file separate federal_income_tax returns based on these authorities we conclude that funds paid from a joint account with two equal owners are presumed to be paid equally by each owner in the absence of evidence showing that is not the case as reflected in plr 5707309730a in 32_bta_236 a taxpayer paid all the interest on a mortgage on which he was a joint obligor although his wife owned the mortgaged property the court ruled the taxpayer was entitled to deduct the entire amount of interest_paid on his separate_return the court did not consider the issue of whether payment of the funds was from a separate_account of the taxpayer in 44_bta_1094 the court concluded that a cosigner on a note was permitted to deduct interest the taxpayer and her son signed notes as co- makers that were obtained entirely on the credit of the taxpayer and the proceeds were turned over to her son the service argued that the obligations were incurred only by the son not the taxpayer and that interest_paid by the taxpayer was therefore not deductible the court however held that the taxpayer’s obligation as co-maker of the notes was both joint_and_several and that the notes were at all times her personal obligations and amounts paid_by her as interest must be considered interest_paid on her indebtedness citing neracher in castenada-benitez v commissioner tcmemo_1981_157 a taxpayer paid interest on a mortgaged secured_by the marital residence which was owned jointly by the taxpayer and his former wife the service disallowed half the interest but the court allowed the deduction stating that a deduction in respect of the payment of interest on a joint obligation is allowable to whichever of the parties liable thereon makes the payment out of his own funds inasmuch as it is clear here that petitioner made the home mortgage payments and respondent does not challenge the fact that he was an obligor on the mortgage petitioner is clearly entitled to deduct the full amount of the stipulated mortgage interest_paid castenada-benitez pincite in revrul_71_179 1971_1_cb_58 a father is allowed to deduct interest on a student_loan agreement that he co-signs with his son in revrul_71_268 1971_1_cb_58 when a husband and wife are jointly and severally liable for payment of interest on indebtedness on property held as tenants_by_the_entirety and the husband makes seven payments during the year while the wife makes five payments during the year the amount of interest actually paid_by each is deductible on their separate_income tax returns posts-119053-14 based on these authorities we conclude that the rule that a person who is jointly and severally liable on an indebtedness is entitled to deduct all the interest on the indebtedness provided that person actually pays the interest remains a valid rule to the extent that the interest is otherwise deductible as determined in neracher v commissioner supra regarding the specific factual situations described in your request we believe the following to apply situation taxpayers are a married couple jointly and severally liable on a mortgage but one spouse is deceased at the end of the taxable_year and the bank issues a form_1098 under the deceased spouse’s social_security_number the surviving_spouse may file a separate_return payment may be made from a joint account or from separate funds of either taxpayer in the year of death if the surviving_spouse files a separate_return the decedent’s return should include income and deductions to the time of death in determining the amount of interest deductible on the decedent’s return the principles discussed above regarding payment from joint or separate_accounts and joint liability should apply for example if the decedent paid interest from a joint account before death the decedent’s return should reflect one-half of the interest_paid from the joint account before the time of death in the absence of evidence that the interest was paid from the decedent’s separate funds in years following the year of death the surviving_spouse is entitled to the deduction for interest since the surviving_spouse is liable on the note assuming the surviving_spouse makes the interest payments and all other requirements are met situation taxpayers are an unmarried couple and are jointly and severally liable on a mortgage and the bank either issues a form_1098 under only one social_security_number or both one or both taxpayers claim the mortgage interest_deduction on their individual returns since both taxpayers are liable on the mortgage both are entitled to claim the mortgage interest_deduction to the extent of the mortgage interest_paid by either taxpayer if the mortgage interest is paid from separate funds each taxpayer may claim the mortgage interest_deduction paid from each one’s separate funds if the mortgage interest is paid from a joint bank account in which each has an equal interest under revrul_59_66 it would be presumed that each has paid an equal amount absent evidence to the contrary situation various combinations of relatives may co-own a house and be liable on a mortgage a bank may issue a form_1098 under the name of one of the co-obligors or of both co-obligors taxpayers may claim or of the deduction payment may be made from a joint account or from separate funds of either taxpayer in general to claim an interest_deduction it is necessary to be liable on the note however sec_1_163-1 states that interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not posts-119053-14 directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness under several tax_court cases uslu v commissioner tcmemo_1997_551 and amundsen v commissioner tcmemo_1990_337 a taxpayer was permitted to deduct interest on indebtedness even though the taxpayer’s family_member such as a sibling was liable on the indebtedness rather than the taxpayer in such a case the taxpayer must show that they are the equitable owner of the property based on all the facts and circumstances in general if co-owners of a house are both liable on a mortgage each one may take a deduction for the amount each one pays subject_to the limitations and requirements of sec_163 neracher v commissioner supra this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
